Citation Nr: 1215008	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  11-22 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served in the Army Reserves from March 1957 to May 1963. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal. 

In March 2012, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO.  A transcript of this hearing has been associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that certain development must be accomplished prior to any final determination by the Board on the claims. 

The record reflects that prior to the Veteran filing his original claim for compensation benefits in 2010, an October 2003 letter from the NPRC advised him that his service records were unavailable and that while his complete records could not be reconstructed, the NPRC might be able to verify some periods of active duty for training if it were provided the training dates, reserve dates, and full organizational assignments (company, battalion, regiment) for each period.  In recognition of the Board's heightened duty to assist (see O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)), the Board will afford the Veteran another opportunity to provide the requested information.  

The Board observes that the Veteran testified at his Board hearing that he currently experiences problems with his right shoulder and left knee.  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  

The Veteran testified that these disorders were caused by his in-service motor vehicle accident (MVA) at Fort Sill in Oklahoma in 1958.  On his Substantive Appeal (on VA Form 9), the Veteran stated that these disorders were caused by his exposure to frequent rocket and mortar launches during his military service in the Republic of Vietnam (but he did not describe the circumstances of the injuries and his report here is inconsistent with several other statements of record regarding the in-service event that caused the claimed injuries).  The RO made several attempts to obtain the Veteran's service treatment records (STRs).  After several searches, the RO determined that the records were unavailable.  Under these circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision...."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, missing STRs, while indeed unfortunate, do not obviate the need for the Veteran to have some evidence of a link between his current disorder and his active military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); see, too, Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  In recognition of the Board's heightened duty to assist, the Board will afford the Veteran a VA examination with nexus opinion. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to specify whether the claimed injuries to his right shoulder and left knee occurred during a period of active duty for training or inactive duty training, and to identify his unit of assignment (company, battalion, regiment) at the time of the injuries.  If provided sufficient information, attempt to verify the Veteran's duty status during the time of the claimed injuries through appropriate channels.  

2.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine whether the claimed right shoulder and left knee disorders are related to service.  The VA examiner should thoroughly review the Veteran's VA claims file.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current diagnosis related to his right shoulder and left knee.

(b)  If the Veteran has a current right shoulder diagnosis and left knee diagnosis, is it at least as likely as not (a 50 percent probability or greater) that the currently diagnosed disorder was incurred during the Veteran's period of service?  For purposes of this examination/opinion request, the examiner is directed to assume that the Veteran injured his right shoulder and left knee when he banged his shoulder and knee during a ride in which the driver violently swerved.  The examiner is to consider whether any current disease process of the right shoulder and left knee is consistent with the trauma described by the Veteran.   

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran a full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



